It is for me a great pleasure to take my place for the first time on this rostrum, in the company of the brilliant galaxy of representatives who have already spoken and who are yet to speak, to address this august Assembly under the presidency of so astute a scholar and statesman as Mr. Stanisfaw Trepczyriski. My first duty, therefore, is to extend to you, Mr. President, my heartiest congratulations and those of my delegation on the unanimity and confidence with which members singled you out from among your eminent colleagues to preside over the proceedings of the twenty-seventh session of the General Assembly of the United Nations.
89.	Our deep admiration for you as a public figure and a statesman assures us that this session under your guidance will move nations from narrow national conceptions towards planetary conceptions of freedom and justice for all mankind and of sovereign equality for all States. We assure you that your success and the achievements of this session of the General Assembly are anticipated with a maximum of pride and faith.
90.	Permit me now, Mr. President, to pay a well-deserved tribute to your illustrious predecessor, Mr. Adam Malik, who presided over the work of the twenty-sixth session of this Assembly with political and erudite diplomatic leadership. His voice and effective gavel will long be remembered by all who sat here.
91.	All of us entertain an abiding appreciation of the dedication and sacrifices which U Thant as Secretary- General gave this Organization. He was an international civil servant of great stature and an effective spokesman who concentrated on measures that added significant dimensions of experience to the social welfare and the development aspirations of the developing nations, It is therefore not his fault that so many of the hopes and dreams of our generation remain unfulfilled.
92.	But we are indeed happy that U Thant has been succeeded by a man whose bold initiatives, strength of character, depth of dedication and breadth of understanding give hope for the future of our Organization. Mr. Kurt Waldheim, as Secretary-General, has addressed himself to the problems and the weaknesses of our Organization with a frankness rare in politics. We fervently pray that he will command the co-operation and the support of all Members, in particular the great Powers, to the end that the conditions of the peoples of the world may be improved, peace and security may be realized and maintained, and faith in the United Nations may be restored.
93.	The mission of this Organization is to serve a troubled world in the pursuit of peace and social justice. It is to provide a focal point for efforts to settle the disputes, moderate the attitudes, solve the problems and eliminate the injustices which engender war and promote fear and insecurity. As we enter upon the deliberations of this session of the Assembly, there are encouraging signs that international relations are moving towards conciliation and co-operation, notwithstanding the erstwhile stubborn confrontations and conflicts of the cold war. My delegation is convinced that if this trend is continued mankind can expect the attainment of a world in which real peace can be secured and maintained, social justice can be established, better living standards can be assured and fundamental human rights and the dignity and worth of the human person can be reaffirmed.
94.	Yet the optimism inspired by recent developments is dampened by the increasing complexity of problems that have proven elusive of solution. Some of these problems are perennial agenda items of this Assembly; some the Assembly dare not place on the agenda, but their pertinence and a discussion of them cannot escape us.
95.	If we look back, it can be said that the Organization has a number of accomplishments to its credit in an imperfect world.
96.	Firstly, the process of decolonization was accelerated under the auspices of the United Nations. The existence of the United Nations gave anti-colonial forces a formidable institution through which world public opinion was brought to bear. No longer could the colonial Powers rule other peoples with virtually unlimited latitude as they did before the inception of the Organization. Sacred cows and hallowed pastures ceased to exist; no colonial Power could escape the scrutiny and criticism of the world community in respect of its colonial Territory; the level of brashness and condescension with which most colonial peoples were ruled was reduced, and virtually all the colonial Powers became more responsive to the demands of colonial peoples under their rule.
97.	Secondly, the peace-keeping operations of the United Nations, though far from perfect, have reduced considerably the danger of confrontation between the superPowers. The Middle East conflict, the Congo crisis, the war over Kashmir and the problems in Cyprus readily come to mind as examples of the effectiveness of the peace-keeping operations of the United Nations.
98.	Thirdly, the United Nations and its specialized agencies have contributed and continue to contribute to the development efforts of the developing countries in various spheres of endeavor, with a view to making the society of man much more wholesome and functional.
99.	Fourthly, the United Nations has served as a very useful forum for the discussion of international differences, giving the opposing sides an opportunity to retreat from previously held positions without loss of face.
100.	Fifthly, and particularly within recent months, a few of the divisive gaps have been bridged and there seems to be a conscientious effort on the part of the big Powers to dismantle some of the ideological, ethnic and other barriers which have divided them. An era of negotiation, dialog and contact has emerged, and the twenty-seventh session of the General Assembly has been convened at a time of great significance in the world outlook.
101.	The Soviet Union and the United States have achieved some form of understanding toward trade and cultural agreement; the United States and the People's Republic of China, after 25 years of isolation, arc razing the barriers of division; the membership of the European Economic Community is expanding; a Convention on biological weapons control  has been signed; a Treaty banning weapons of mass destruction from the sea-bed and the ocean floor  has been promulgated; a Treaty on the Non-Proliferation of Nuclear Weapons [resolution 2373 (XXII)] has been signed; the Strategic Arms Limitation Talks continue; and co-operation in many other areas is being developed.
102.	We can say, then, that the accomplishments of the United Nations, limited though they may be attest to the fact that man has the potential to attain a wholesome functioning world community. Because of those accomplishments and developments, and because my country believes that man possesses great potential for good, the liberian delegation calls upon this session of the General Assembly to take a new look at the world situation, to seize the opportunity for achieving a more viable and cohesive world order and to take concrete and meaningful measures towards the realization of the objectives of the United Nations Charter.
103.	The world is at present faced with a number of pressing issues that require urgent attention.
104.	The developing countries are continuing to experience a deterioration in the terms of trade, with world prices for their primary commodities falling steadily while those of the manufactured goods they import, including essential capital and consumer goods, are constantly rising. By paying more and more for imports from the developed countries and obtaining less and less for their primary exports, the developing countries are placed in a position where they are unable to cope adequately with such essential problems as malnutrition, poverty, hunger, disease, ignorance, family planning and pollution, which inescapably and adversely affect the wholesome functioning of the society of man.
105.	This is an international problem, and like all other international problems it requires an international solution. While it is agreed that self-help is the key to progress, the developing countries cannot "go it alone". They need substantial and meaningful assistance from the developed countries which would serve further to stimulate sustained growth and development.
106.	If we are to avoid a confrontation between the rich and the poor countries, a confrontation that might even dwarf the erstwhile confrontation between the superPowers, then the international community will have to make every effort to narrow the gap between the "haves" and the "have-nots", for hunger, poverty, disease and ignorance provide fertile soil for the seeds of violent revolution, challenging and possibly destroying the very foundations of organized society
107.	It is clear that this august body must act with urgency to improve the economic condition of the developing countries. This requires nothing less than a complete re-examination of the existing economic policies of the developed countries as regards trade, foreign aid and development. Empty pronouncements and token gestures will no longer suffice.
108.	The international community must come to grips with the problems of racism in Africa. Of all the social ills in the world today, this is the most pernicious to the society of man. An individual who finds himself at the bottom of a social ladder can with some assistance work his way up. If he is experiencing difficulties because of his political views he can change those views, or pretend to change them, and return to the fold. But when a man is discriminated against because of his race-and blacks are proud of their race and make no apologies here for it he is being victimized for something he is not in a position to change. This victimization, when combined with racial pride, generates hatred, frustration, and, in some instances, aggression. It might be useful to add, in this context, that racial antagonism and actual warfare have a similar effect on the world community: they destroy the basis for co-operation and mutual understanding among members of the human race.
109.	For our part, we believe racial discrimination should be condemned wherever it is practiced, be it on the continent of Africa, in North America, in Australia or anywhere else on the globe. Certainly, such a die-hard attitude has no place in twentieth-century thinking.
110.	In this connexion, the principal trading partners of South Africa have a special responsibility to the world community because it is they who give support and succor to the racist regime of that country. If Vorster and his henchmen did not rely on the support of certain Powers which seem to place a higher premium on short-term profits than on human dignity, South Africa would never have defied the United Nations for so long with such impunity.
111.	It matters not whether the level of trade which a particular country carries on with the racist regime is small in comparison with total international trade. It is immaterial what circumstances gave rise to the country's trade with, and investment in, South Africa. Nor is it relevant that trade is limited to a particular scarce commodity such as chrome, or that the countries involved are loud and persistent in their protestations of interest in Africa and friendship for the nations and peoples of the continent. The fact of the matter is that the United Nations has called on all its Members to exercise effective economic and related sanctions against the illegal regime. The peoples and countries of Africa also have called upon their good friends and well-wishers everywhere to support the cause for which they are striving and, accordingly, the decisions and resolutions of this Organization. We have no alternative, then, but to decry and to condemn all those who trade with the racist regime, even though they may be our professed friends.
112.	Connected with the problem of racism in Africa is that of colonialism and minority domination on the continent. Here again, those countries that place a higher premium on trade with Portugal, South Africa and the rebel regime of Rhodesia than on freedom and justice cannot escape responsibility for the continued existence of this problem in Africa.
113.	Liberia has contributed and will continue to contribute to the limits of its capability towards the total liberation of Africa from the shackles of colonialism, neo-colonialism and racism. We are determined to support our oppressed brothers in southern Africa and Guinea (Bissau) until total victory is achieved. There can be no compromise in this area.
114.	We are committed to majority rule in Rhodesia, Angola, Namibia, Mozambique and Guinea (Bissau), and we believe that the future realization of freedom in those areas depends upon the preparedness of the United Nations to take those measures that will ensure the exercise of the right of self-determination and the right to independence of the peoples living under colonial oppression and discrimination. However, should the United Nations renegue in its obligation and commitment, then no choice is left to people who are denied equal rights and are suffering under the yoke of colonialism but to liberate themselves from that blight by resort to force. We therefore call upon ail freedom-loving peoples to lend their moral and material assistance to the freedom-fighters in Africa in an effort to rid their respective fatherlands of the shackles of colonial domination and oppression.
115.	The problems of pollution must be solved if man is to succeed in preventing this planet from becoming uninhabitable.
116.	Current trends suggest that it may well take the collective menaces and mass consequences arising from the world's scientific and technological strides to bind together all nations, enhance peaceful co-operation and surmount, in the face of physical danger, the political obstacles to mankind's unity. In the face of this pending reality man must accept that the earth he inhabits is his home, and consequently its surroundings must be made clear and kept wholesome.
117.	Current efforts by the international community to encourage and assist action by governments and international organizations designed to protect and improve the human environment and to remedy and prevent its impairment, continue to have full endorsement and full support.
118.	The international campaign of action to protect and improve the human environment must include, as a matter of necessity and priority, particularly in developing countries, specific national programs designed to enable the developing countries to forestall the occurrence of such problems of unfavorable and, at times, dangerous conditions of the environment as those experienced in developed countries because of their programs of mass scientific and technological explosions.
119.	The plan of work for international action to protect man's habitat on earth approved by the United Nations Conference on the Human Environment in Stockholm last June,  in which my country fully participated, has taken into account some of our own fears on how to combat this new chapter of a major human problem, caused by the application by man of his knowledge of science and technology in disregard for his environment.
120.	Population control, clean air and water, the conservation of natural and other resources, regulated growth rate, restrained technological ingenuity and disarmament are some of the means whereby man might be able to undo his worst handiwork not only for the sake of survival, but also to optimize the quality of life throughout the entire human environment. The one object of all of this must be to raise the level of human existence from mere survival to fulfillment.
121.	We share also the sentiment of those who say that the timing of establishing an international plan and machinery to safeguard the human environment constitutes an achievement by itself. In the implementation of the plan, much is expected from those States that have achieved vast results in the application of science and technology. The assistance and guidance they will give to this endeavor will define in the future the limit of progress to be achieved.
122.	However, if we should hold the developed countries to a higher degree of responsibility and, at the same time, require of them guidance and assistance, it should be equally binding on the developing countries to submit to the appropriate authority of the United Nations a full description of their national programs of action, including legislation, to protect the human environment and to submit annual reports on the implementation of those programs. And incidentally, as was just said by the illustrious speaker from India who preceded me, let us not use the excuse of the human environment and the avoidance of pollution in order not to give support to developing countries.
123.	The kidnapping of diplomatic representatives and foreign nationals and the threat posed to international civil aviation by hijacking, sabotage and other criminal acts are of concern to the Government and people of Liberia. Of equal concern are the acts of terrorism perpetrated against innocent civilians, far removed from, and in no way involved with, the problems which allegedly gave rise to such acts.
124.	No one can deny that those who are engaged in the struggle for freedom and justice are striving for a noble cause. However, there is a difference between those against whom a war of liberation is being waged and those who are not involved.
125.	The Liberian delegation, accordingly, calls upon all nations to ratify existing conventions designed to prevent crimes against civil aviation, to take appropriate steps to ensure that those found guilty of such offenses are severely punished, to take measures for effective sanctions against countries which harbor or make martyrs of such persons, and to give due consideration to the objectives and purposes of the draft convention submitted at this session of the United Nations General Assembly to deal with and control acts of terrorism [A/C. 6jL. 850].
126.	The Middle East problem must be solved so that the peoples in that troubled area of the world can live in peace and harmony, and not in conflict and discord. As a peace-loving State, maintaining friendly ties with the parties to the conflict, Liberia is deeply concerned that Security Council resolution 242 (1967) has not yet been implemented. We therefore call on all parties to implement that resolution and to give their full support and co-operation to the Jarring mission so that negotiations may be undertaken at an early date by the parties directly concerned.
127.	In harmony with a basic objective of the United Nations, we must find new approaches to save mankind from the scourge of war. Apart from the points which I have already enumerated and which are, in the view of my delegation, constructive approaches to a meaningful world peace, Liberia supports the call for a world disarmament conference. The objective of the conference should be to adopt realistic and effective measures aimed at eliminating all types of nuclear weapons and achieving general and complete disarmament under effective international control. It is in the interest of mankind that the spiraling arms race should be brought to an immediate halt. A number of achievements in the field of disarmament were witnessed in the decade of the 1960s, thus providing proof that progress in the elimination of nuclear weapons and towards general and complete disarmament is within the grasp of the international community.
128.	It is the view of the Government of Liberia that, in pursuance of this effort to update procedures and the machinery dealing with the question of disarmament, a world disarmament conference should be established as an important body of the United Nations.
129.	Wars are caused by men, but more particularly they are caused by men who are national leaders. If, then, wars are to be prevented and if mankind is to be freed for all time from that scourge, then men must be stopped from starting wars of aggression. My delegation is convinced that unless and until the international community can study the human factors which precipitate wars, and can find an effective means-whether by sanctions, ostracism or otherwise to prevent men and leaders from starting wars, the problem will persist. After all, wars solve no problems; they only create new ones.
130.	The Declaration of the Rights of the Child was unanimously adopted by the United Nations in 1959 [resolution 1386 (XIV)]. The Liberian Government must lay stress on principles 2 and 7, regarding the best interest of the child, and principle 6, which stipulates that the child "shall, wherever possible, grow up in the care and under the responsibility of his parents, and, in any case, in an atmosphere of affection and of moral and material security". In the world today, the cruel act of war has deprived millions of children of these basic principles. Further, at the fifty-second session of the Economic and Social Council, the Council considered, among other things, within the framework of the Commission on the Status of Women and the Commission on Human Rights, questions concerning the protection of women and children in times of emergency and armed conflict and the status of the unmarried mother, particularly with regard to children born out of wedlock. Adoption represents one of the most satisfactory answers to the type of problems just indicated.
131.	Socio-economic conditions throughout the world are changing rapidly, and all governments should be aware of the effects of these socio-economic conditions on population trends. The Liberian Government has a special interest in the population problems of the world, especially the developing world, and sees a clear link with some of its own demographic problems; furthermore, it has always supported efforts aimed at the settlement of problems that affect mankind as a whole. Liberia thus took the initiative to request the inclusion in the agenda of the twenty-seventh session of the United Nations General Assembly of the new item entitled "United Nations conference for a world convention on adoption law" [A/8751]. We crave the due and timely consideration and support of Members of this new item during this session and full participation at the conference if and when it is convened.
132.	Finally, the Charter of the United Nations opens with the stirring words: "We the peoples". These words, in my opinion, indicate the intention of the founders of the United Nations that all the peoples of the world should be deeply and totally involved in the achievement of its basic objectives. It is my delegation's firm opinion, and I am convinced, that unless and until we strive to have all the people of the world involved in the activities and programs and in the realization of the objectives for which the United Nations was founded this basic hope and objective will never be achieved. But how can this involvement be realized? I suggest that there are, among other means, at least two ways to achieve this objective. The first is to ensure that at the earliest possible moment all the nations and all the peoples of the world are represented in the United Nations. It is true that the Charter has laid down basic requirements for membership in the Organization, but it seems that political and diplomatic machinations have for many years kept a large segment of the world's population out of the Organization. Even today, although a nation has met all the basic requirements spelled out in the Charter for admission to this world Organization, its admission can be effectively prevented. If the words "We the peoples" are to be given substance in reality, then the political machinations by which nations and peoples are excluded from the Organization must be brought to a dramatic halt. We believe that the effectiveness of the Organization can be assured only when all the people of the world and all the nations of the world are effectively within the fold of this international, planetary organization. -
133.	However, there is another context in which I believe the peoples of the world should become totally involved in the Organization; and that is through their personal, financial support of its existence and effectiveness.
134.	One of the most serious problems that threaten the very survival of the Organization is a financial one. All of us know that the arrears reflected in the Organization's books have continued to mount steadily for a number of years. All of us are aware that in times of crisis the Secretary-General is hamstrung. He cannot take immediate and effective measures to cope with such problems and crises, because funds are not available to him for such purposes. We are also painfully aware that this great world Organization is suffering from a fiscal and budgetary deficit of a few million dollars, with no clear indication of how this embarrassing deficit will be met. The situation has reached proportions where we believe strenuous and immediate measures are needed to rescue the Organization from this financial crisis and to strengthen the hands of the Secretary-General in cases of emergency.
135.	In the light of the foregoing, my Government believes that positive action should be taken immediately to improve the worsening financial condition of the Organization. My delegation, accordingly, proposes that the United Nations should undertake a world-wide appeal to all the people of the world: to every boy and girl, every man and woman, every foundation, every business and every organization, to make financial contributions, in any amount, to a special United Nations fund, which might be known and referred to as "The Secretary-General's Special Fund" or by any other appropriate nomenclature. Such an appeal would involve all the people of the world in the Organization. It would be truly "We the peoples". The fund itself would provide liquidity to the Organization; it would enable prompt and effective action to be taken by the Secretary-General in cases of emergency wherever they may occur; it would contribute to the establishment of additional disaster preparedness centres at strategic points throughout the world; and it would enable the Secretary- General of the United Nations to act speedily and effectively when the need arises, to take such initiatives as particular circumstances may warrant, and to lose no opportunity that may present itself to him, for achieving the aims and objectives of the Organization.
136.	There are three particular thrusts to this proposal: firstly, the involvement of all the peoples of the world in the Organization; secondly, the achievement and maintenance of the liquidity of the Organization; and, thirdly, the strengthening of the hand of the Secretary-General for effective action at all times. It is my understanding that the people of the world number about 4 billion. If that is correct and if the Members of the United Nations and the whole world give such an appeal their full moral support and an average contribution of, say, 10 cents from each person in the world were achieved, as it might be if the appeal were well planned and a campaign for it properly organized, I daresay that within a few years the Secretary- General's hand would be strengthened by an amount of about $400 million.
137.	My delegation urges that due consideration should be given this proposal and, if it seems appropriate, that the Secretary-General should be called upon to study the proposal in greater detail and to make recommendations for its early implementation.
138.	As I come to the end of this statement, I should like to take cognizance of the fact that this Assembly represents the might and power of the world as well as its weaknesses and deficiencies. It embraces units of varying strengths and levels of development, of divergent views and interests, and of diverse problems and conditions. However, in spite of these varied conditions and notwithstanding these impediments, this Organization provides the most practical framework for all of us to work together to achieve peace, the paramount objective for which this Organization was founded. It is our view that, if our civilization is to survive, and if man is not to be reduced from his proud status as cultural man to that of a mere biological animal, we must, in the words of the Charter, endeavor "to practice tolerance and live together in peace with one another as good neighbors".
139.	Let us, therefore, subordinate our differences to the higher values of peace; let us emphasize our strengths as an Organization; and. let us learn to work and live together. We have no other choice.
